Citation Nr: 9925845	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-10 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased rating for wound residuals of the 
right arm, Muscle Group V, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied the veteran's claim for a 
rating in excess of 10 percent for his service-connected 
wound to the right arm, Muscle Group V.  The veteran filed a 
timely appeal to this adverse determination.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  The veteran has not provided competent evidence that his 
wound to the right arm is currently symptomatic, and his 
complaints of right hand numbness and right shoulder pain 
have been attributed to nonservice-connected disorders which 
have been determined by examiners to be unrelated to the 
veteran's shrapnel wound of the right arm. 


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for wound residuals of the right arm, Muscle Group V, have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.73, Diagnostic Code 5305 
(1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased rating for a wound to 
the right arm is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has held 
that a mere allegation that a service-connected disability 
has increased in severity is sufficient to render the claim 
well grounded.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
The Board is also satisfied that all relevant facts needed to 
adjudicate a schedular evaluation of the veteran's disorder 
have been properly developed.  No further assistance to the 
veteran is required on that issue to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

Evidence relevant to the current level of severity of the 
veteran's right arm injury includes VA outpatient treatment 
notes dated from December 1996 to September 1997.  These 
notes indicate several complaints of right should pain, right 
wrist pain, and numbness of the entire right arm and hand.  
Diagnoses included adhesive capsulitis and carpal tunnel 
syndrome with possible referral of pain into the shoulder.  
Of note are the results of an arthrogram of the right 
shoulder conducted in July 1997, which reportedly was 
suspicious for a partial tear of the right rotator cuff.

In November 1997, the veteran underwent a VA muscles 
examination.  At that time, the veteran complained that 13 
months earlier, he had began having trouble with his right 
shoulder.  He complained that he experienced pain in the 
upper right shoulder every day, which was aggravated by use 
of the right arm and by lifting.  Following an examination, 
the examiner diagnosed rotator cuff tendonitis with 
degenerative arthritis of the acromioclavicular joint.  The 
examiner specifically noted that "this is not related to the 
history of shell fragment wound right biceps."

In August 1998, the veteran testified at a hearing before an 
RO hearing officer.  At that time, he stated that his right 
biceps muscle was tender to palpation, and experienced some 
aching and fatigue.  He stated that he had also begun to 
experience some numbness in the hand, although he stated that 
the problems with his right hand and wrist had only started 
in the previous couple of years.  He noted that he did a lot 
of repetitive movements with his right arm while working as a 
railroad maintenance worker all his life, which he described 
as "hard manual labor."  He stated that he had been 
diagnosed with carpal tunnel syndrome, but that no doctor had 
ever related the disorder to his shrapnel wound.  However, he 
stated his belief that the two disorders were related.

Also of record is a VA neurological report dated in October 
1998.  This report indicates that both the median and ulnar 
nerves of the right arm were tested at that time.  Results of 
this testing showed several problems, including increased 
distal motor and sensory latency of the right median and 
decreased nerve conduction velocity above the elbow to the 
wrist on the right ulnar.  The examiner concluded that these 
results showed electrodiagnostic evidence of median 
entrapment neuropathy at the right wrist.  However, he also 
stated that "[t]he normal values of the median motor and 
sensory amplitudes would suggest that the patient's 
neurological symptoms are unrelated to the history of 
trauma."

In addition, the veteran's claims file also contains a VA 
progress note dated in January 1999.  At that time, the 
veteran complained of numbness and tingling in the median 
nerve distribution of the right hand, which had previously 
been diagnosed by electromyograph (EMG) as carpal tunnel 
syndrome.  The examiner stated that current EMG and Phalen's 
test confirmed this diagnosis.  The examiner explained the 
treatment options for carpal tunnel syndrome, including 
carpal tunnel surgery.

The veteran's wound to the right arm has been evaluated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code (DC) 5305, pursuant to which the severity of 
injury to the muscles of Group V is evaluated.  As this 
evaluation has been in place for at least 20 years, it is 
protected from ever being reduced due to the provisions of 38 
U.S.C.A. § 110 (West 1991).  See also 38 C.F.R. § 3.951 
(1998).  

DC 5305 states that Muscle Group V includes those muscles 
responsible for elbow supination and flexion of the elbow.  
Muscles listed as part of this group include the flexor 
muscles of the elbow, the biceps, the brachialis, and the 
brachioradialis.  Because the evidence indicates that the 
veteran is right-handed, the rating percentages for the 
dominant arm are for application.  Pursuant to this code, a 
10 percent rating is warranted if impairment to this muscle 
group is moderate.  If it is moderately severe, a 30 percent 
rating is warranted.  Finally, if the impairment is severe, a 
40 percent rating is warranted.

As an initial rating matter, the Board notes that the Rating 
Schedule was revised with respect to the ratings applicable 
to muscle injuries, effective July 3, 1997.  
62 Fed.Reg. No. 106, 30235-30240 (Jun. 3, 1997) (codified at 
38 C.F.R. §§ 4.55-4.73, Diagnostic Codes 5301-5329; 38 C.F.R. 
§§ 4.47-4.45 and 4.72 were removed and reserved).  The 
defined purpose of these changes was to incorporate updates 
in medical terminology, advances in medical science, and to 
clarify ambiguous criteria.  The comments clarify that the 
changes were not intended to be substantive.  See 62 Fed.Reg. 
No. 106, 30235-30237. As these amendments have not resulted 
in any substantive changes in the manner in which disability 
due to muscle injuries is rated, there can be no prejudice to 
the veteran by the Board's application of the amended 
provision without remanding the case to the RO for initial 
consideration of the regulatory changes. See Bernard v. 
Brown, 4 Vet.App. 384 (1993).

The criteria for the evaluation of residuals of healed 
gunshot wounds involving muscle groups are set forth in 38 
C.F.R. § 4.56. The criteria consist of the type of injury, 
the history and complaint, and the objective findings.  A 
slight disability of the muscles involves a simple wound of 
the muscle without debridement, infection or effects of 
laceration.  The service records should demonstrate a wound 
of slight severity or relatively brief treatment and return 
to duty.  There must have been healing with good functional 
results and no consistent complaints of cardinal symptoms of 
muscle injury or painful residuals.  The objective findings 
are a minimum scar, slight, if any, evidence of fascial 
defect or of atrophy or of impaired tonus, no significant 
impairment of function and no retained metallic fragments.  

A moderate disability of the muscles involves a through-and-
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of hospitalization in service for treatment 
of the wound.  There must be a record in the file of 
consistent complaint from the first examination forward, of 
one or more of the cardinal symptoms of muscle wounds, 
particularly fatigue and fatigue pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  The objective findings include entrance and, if 
present, exit scars which are linear or relatively small, and 
so situated as to indicate a relatively short track of the 
missile through the muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or fatigue in comparative 
tests.  

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization. There 
must be evidence of hospitalization for a prolonged period in 
service for treatment of the wound. The record must contain 
consistent complaints of cardinal symptoms of muscle wounds.  
There must be evidence of unemployability because of 
inability to keep up with work requirements, if present.  The 
objective findings are entrance and, if present, exit scars 
which are relatively large and so situated as to indicate a 
track of a missile through important muscle groups.  There 
are indications on palpation of moderate loss of deep fascia, 
or moderate loss of muscle substance or moderate loss of 
normal firm resistance of muscles compared with the sound 
side.  The tests of strength and endurance of the muscle 
groups involved (compared with the sound side) give positive 
evidence of marked or moderately severe loss.  

Finally, a severe disability of muscles involves a through-
and-through or deep penetrating wound due to a high-velocity 
missile, or a large or multiple low-velocity missiles, or the 
explosive effect of a high-velocity missile, or shattering 
bone fracture, with extensive debridement or prolonged 
infection and sloughing of soft parts, intermuscular binding 
and cicatrization.  The history and complaints are similar to 
the criteria set forth for a moderately severe level, in an 
aggravated form.  The objective findings include extensive 
ragged, depressed and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of the 
missile.  The following, if present, are also signs of severe 
muscle damage:  
(a) x-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile; (b) adhesions of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (c) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (d) visible or 
measurable atrophy; (e) adaptive contraction of an opposing 
group of muscles; (f) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (g) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.

A review of the veteran's service medical records reveals 
that he sustained a blast injury to the right elbow in 
January 1945 while serving in Belgium.  The veteran was 
returned to duty following treatment.  No hospitalization was 
apparently required at that time. 

A VA examination report dated in December 1947 confirmed that 
the veteran sustained a shrapnel wound to the right arm 
approximately 2-1/2 inches above the elbow in January 1945.  
It was noted in this report that the veteran was not 
hospitalized for his injury.  Rather, the wound was dressed 
and the veteran was then returned to duty.

More recent evidence indicates that the current muscular 
residuals of this injury are, at best, moderate in severity.  
Recent VA examinations have attributed the veteran's 
complaints of numbness of the right hand to entrapment 
neuropathy/carpal tunnel syndrome, which have been 
specifically found to be "unrelated to the history of 
trauma" in the military.  

Similarly, examiners have attributed the veteran's complaints 
of right shoulder pain to nonservice-connected disorders such 
as adhesive capsulitis, a rotator cuff tear, and rotator cuff 
tendonitis with degenerative arthritis of the 
acromioclavicular joint, which, again, was noted to be "not 
related to the history of shell fragment wound right 
biceps."

Thus, a review of the recent evidence does not show that the 
veteran's shrapnel wound of the right arm is currently 
symptomatic, or that any of the veteran's current 
symptomatology, to particularly include hand numbness and 
shoulder pain, are medically related to his shrapnel wound.  
As such, the Board finds that the veteran's right arm wound 
is not "moderately severe" and does not meet the criteria 
set forth above for a 30 percent rating for an injury to 
Muscle Group V.  The Board's conclusion that these criteria 
have not been met is buttressed by the fact that the 
veteran's wound was simply dressed and the veteran 
immediately returned to full duty following his injury, which 
is not consistent with the requirement that there be evidence 
of hospitalization for a prolonged period in service for 
treatment of the wound. Furthermore, there is no evidence 
that the veteran has ever been rendered unemployable because 
of an inability to keep up with work requirements due to this 
injury.  Additionally, there is no evidence of marked or 
moderately severe loss of strength and endurance, loss of 
deep fascia, moderate loss of muscle substance, or moderate 
loss of normal firm resistance of muscles, as contemplated by 
a "moderately severe" rating.

For the foregoing reasons, the Board finds that a 10 percent 
rating is the appropriate rating for the veteran's wound to 
the right arm, Muscle Group V.  The Board would point out 
that its denial of the instant claim is based solely upon the 
provisions of the VA's Schedule for Rating Disabilities.  In 
Floyd v. Brown, 9 Vet.App. 88, 96 (1996), the Court held that 
the Board does not have jurisdiction to assign an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998) in the first instance.  In this appeal, 
however, there has been no assertion or showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet.App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

A rating in excess of 10 percent for wound residuals of the 
right arm, Muscle Group V, is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

